Case 1:18-cr-00759-RMB Document 10 Filed 10/18/18 Page 1 of 10

id

  

   

UNITED STATES DISTRICT COURT HOALLY FILER

SOUTHERN DISTRICT OF NEW YORK

\
|
|

 

 

   

Ce :0¢T. 4.82018
UNITED STATES OF AMERICA Ure nme
- VW. o- 18 Cr.
JAMES MOORE,
Defendant.
ee JUDGE BERMAN

Count One
(Conspiracy to Commit Wire Fraud)

The Grand Jury charges:

Background

1. JAMES MOORE, the defendant, is a citizen of the United
Kingdom.
2. Renwick Haddow (“Haddow”) is a citizen of the United

Kingdom who principally resided in New York, New York from at least
in or about October 2014 through June 2017.

3. In or about November 2008, the Companies Investigation
Branch of the Insolvency Service of the United Kingdom (“CIB”), an
agency responsible for investigating serious corporate abuse in
the United Kingdom (the “U.K.”}, disqualified Haddow from serving
as a director of any company registered in the U.K. for a period
of eight years, through about November 2016. This disqualification
was premised on Haddow's conduct as a director of a company whose

investors lost all or substantially all of their investments.

 
Case 1:18-cr-00759-RMB Document 10 Filed 10/18/18 Page 2 of 10

As part of Haddow’s disqualification, Haddow consented to a
schedule of unfit conduct that stated, in part and substance, that
Haddow caused or allowed the now-insolvent company to make various
misleading statements about its financial position and prospects.
The U.K. government published an online press release with respect
to Haddow's disqualification, including the schedule of his unfit
conduct.

4. In or about July 2013, the U.K.’s Financial Conduct
Authority (“FCA*"}) brought a civil action against Haddow and others
for allegedly running various unauthorized collective investment
schemes, including a scheme involving African land ventures, that
raised £16.9 million in funds through, among other things,
misleading statements to investors.

5. In February 2014, the High Court of Justice, Chancery
Division, ruled, in substance, that the schemes at issue were in
fact unauthorized collective investment schemes. The ruling was
publicized in the British press.

6. In March 2015, the British Court of Appeal dismissed the
appeals filed by Haddow and others. The ruling was publicized
online.

7. At all times relevant to this Indictment, Bar Works,
Inc. (“Bar Works") was a Delaware corporation that was principally
owned and controlled by Haddow. Bar Works's principal place of

business was in New York, New York. Bar Works was incorporated on

 

 
Case 1:18-cr-00759-RMB Document 10 Filed 10/18/18 Page 3 of 10

or about July 24, 2015. On or about July 29, 2015, Haddow bought
all 20 million shares of Bar Works for $2,000.

8. At all times relevant to this Indictment, Haddow
operated as the principal executive of Bar Works. Among other
things, Haddow controlled the finances of Bar Works, ancluding
revenue generated by Bar Works's operations and money raised from
Bar Works investors, and was responsible for the operations and
growth of Bar Works throughout New York and the world.

9. At all times relevant to this Indictment, JAMES MOORE,
the defendant, recruited agents to sell investments in Bar Works
and, in exchange, MOORE. received commissions.

10. According to Bar Works offering materials, Bar Works
purported to be a company that adapted former restaurant, bar
premises, and other locations into co-working spaces with
“workspaces” for rent to the public in exchange for a membership
fee.

11. In 2015 and 2016, Haddow opened at least four bank
accounts in Bar Works’s name, Gesignating Haddow as the sole
authorized signatory on each account through account opening forms
or resolutions. The opening forms for one such account represented
that Haddow owned 100% of Bar Works.

12. In February 2016, Haddow signed Bar Works’s annual
Delaware franchise tax report, listing Haddow as president of Bar

Works and its only stated officer and director.

 

 
Case 1:18-cr-00759-RMB Document 10 Filed 10/18/18 Page 4 of 10

13. From approximately October 2015 through at least April
2017, Bar Works raised funds from investors, among other ways, by
selling “leases” coupled with ‘“sub-leases” on individual
workspaces in different Bar Works locations, including at least
six locations in New York City.

14. To purchase a lease on a single workspace, investors
paid a purchase price generally ranging from $22,000 to $30,000.
Investors would then generally “sub-lease” their workspaces to a
Bar Works affiliate.

15. Bar Works or its affiliate typically agreed to pay each
investor at least a designated monthly “rental” fee for the lease’s
duration, generally between 14% and 16% of the investor's
investment, regardless of whether a paying customer could be
obtained for the investor’s workspaces — that is, whether Bar Works
received some or no revenue on the relevant workspaces.

16. From at least about October 2015 through June 2017, Bar
Works raised over $36 million from investors.

17. At least some investors wired money from outside of the
state of New York into a Bar Works bank account in New York, New
York.

18. As of in or about April 2017, Bar Works systematically

stopped making payments to investors.

 

 
Case 1:18-cr-00759-RMB Document 10 Filed 10/18/18 Page 5 of 10

The Scheme to Defraud Bar Works Investors

 

19. From in or about 2015 through at least in or about 2016,
JAMES MOORE, the defendant, solicited, and assisted Haddow in
soliciting, investments in Bar Works leases through the use of
material misrepresentations about, among other things, the
management and operations of Bar Works.

20. Bar Works provided potential investors with various
offering documents, the content and dissemination of which Haddow
controlled, with input from JAMES MOORE, the defendant.

21. The Bar Works offering materials omitted Haddow’s name
entirely.

22. Instead, various Bar Works offering materials and leases
distributed between at least about September 2015 and January 2017
identified Bar Works's CEO as “Jonathan Black.”

23, As JAMES MOORE, the defendant, knew, “Jonathan Black”
was a fictitious identity adopted by Haddow to conceal his
involvement in Bar Works as its incorporator and president.

24. As JAMES MOORE, the defendant, and Haddow well knew, the
FCA's civil action against Haddow for operating unauthorized
investment schemes was well publicized as of 2015. MOORE and
Haddow also knew that knowledge of Haddow’s control over Bar Works
would be material to investors in Bar Works.

25. JAMES MOORE, the defendant, and Haddow recruited agents

to sell workspace leases in Bar Works and provided them with

 

 
Case 1:18-cr-00759-RMB Document 10 Filed 10/18/18 Page 6 of 10

offering documents and other information that concealed Haddow’s
control and ownership interests in Bar Works, and affirmatively
misrepresented that the non-existent individual named “Jonathan
Black” was the CEO of Bar Works.

26. JAMES MOORE, the defendant, obtained over $1.4 million
in exchange for his participation in this scheme.

Statutory Allegations

 

27. From at least in or about 2015 through at least in or
about 2016, in the Southern District of New York and elsewhere,
JAMES MOORE, the defendant, and others known and unknown, willfully
and knowingly, did combine, conspire, confederate, and agree
together and with each other to commit wire fraud, in violation of
Title 18, United States Code, Section 1343.

28. It was a part and object of the conspiracy that JAMES
MOORE, the defendant, and others known and unknown, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
would and did transmit and cause to be transmitted by means of
wire, radio, and television communication in interstate and
foreign commerce, writings, signs, signals, pictures, and sounds
for the purpose of executing such scheme and artifice, in violation
of Title 18, United States Code, Section 1343.

(Title 18, United States Code, Section 1349.)

 

 

 

 
Case 1:18-cr-00759-RMB Document 10 Filed 10/18/18 Page 7 of 10

Count Two
(Wire Fraud)

The Grand Jury further charges:

29. The allegations contained in paragraphs 1 through 26
of this Indictment are repeated and realleged as if fully set
forth herein.

30. From at least in or about 2015 through at least in or
about 2016, in the Southern District of New York and elsewhere,
JAMES MOORE, the defendant, willfully and knowingly, having
devised and intending to devise a scheme and artifice to defraud
and for obtaining money and property by means of false and
fraudulent pretenses, representations, and promises, transmitted
and caused to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, to wit, MOORE engaged in
a scheme to defraud investors by soliciting funds for
investments in a company called Bar Works Inc. and related
entities through material misrepresentations, which scheme
involved the use of wires.

(Title 18, United States Code, Sections 1343 and 2.)
FORFEITURE ALLEGATION
31. Ags a result of committing one or both of the offenses

alleged in Count One and Count Two of this Indictment, JAMES MOORE,

 

 
Case 1:18-cr-00759-RMB Document 10 Filed 10/18/18 Page 8 of 10

the defendant, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 981(a) (1) (C) and Title 28,
United States Code, Section 2461(c), any and all property, real or
personal, which constitutes or is derived from, proceeds traceable
to the commission of said offenses, including but not limited to
a sum of money in United States currency representing the amount
of proceeds traceable to the commission of said offenses.

Substitute Assets Provision

 

32. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited with,

a third person;

Cc. has been placed beyond the jurisdiction of the
Court ;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;

 

 
Case 1:18-cr-00759-RMB Document 10 Filed 10/18/18 Page 9 of 10

it is the intent of the United States, pursuant to 21 U.S.C. § 853

and 28 U.S.C. § 2461, to seek forfeiture of any other property of

said defendant up to the value of the above forfeitable property.
(Title 18, United States Code, Section 981,

Title 21, United States Code, Section 853, and
Title 28, United States Code, Section 2461.)

o
|

FOREPERSON J GEOFFREY S. BERMAN
UnitedStates Attorney

 
 

s

 

 

 

 

 
Case 1:18-cr-00759-RMB Document 10 Filed 10/18/18 Page 10 of 10

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

 

UNITED STATES OF AMERICA

Vv.

JAMES MOORE,

Defendant.

 

INDICTMENT
18 Cr.
(18 U.S.C. §§ 1343, 1349, and 2.)

GEOFFREY S. BERMAN
United-Stat¢s Abtorney
a 4 :

 

 

a>,

i went . Of, 5 Pe eR Fn eke
Cus. Assignee Ad to Judge Berman VOY Coast en ag

 

 
